Title: From Alexander Hamilton to Samuel Hodgdon, 18 September 1799
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            New York Sepr. 18. 1799
          
          Captain Bishop has been directed to march with his company of Artillerists and Engineers from Winchester in Virginia to Bristol in Pennsylvania— (He will take the route of by Martinsburg, Hagars Town in Maryland, York Town and Maryland Lancaster in Pennsylvania. At these The Contractors at these places have been directed instructed, to furnish him with the necessary assistance)—He has been instructed directed, in case clothing should be wanted necessary for the Men before their arrival at the place of destination to inform you of it and to send you an exact return of the articles wanted. Captain Bishop will indicate to you the point to which the supplies are to be sent, and you will be pleased to comply with such requests as he may make on the subject—
          with great consn.
          Mr. Hodgon
        